Appellant in his motion for rehearing very earnestly contends that we erred in our original opinion in holding that the evidence was sufficient to justify and sustain his conviction. We construed the testimony of Lucky and Catchings, quoted in our original opinion, as having reference to appellant, but a more careful consideration thereof makes it very doubtful if it can be given such an application, because they did not name the appellant as the person who used loud and vociferous or profane language and there is no other testimony showing appellant guilty of the conduct with which he was charged. There is testimony in the record, however, which shows that the Craigs denounced the appellant as "an old gray headed s__ o_ b____." Lucky and Catchings may have had reference to the conduct of the Craigs. This leaves the testimony as to the appellant's guilt in such doubt and state of uncertainty that we are unwilling to permit the judgment of conviction to stand.
It is therefore ordered that the motion for rehearing be granted, the judgment of affirmance be set aside, and the judgment of the trial court be reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 194